


Exhibit 10.2

 

ABGENIX, INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of April 27, 2000)


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS STOCK PLAN ARE:

•                  to attract and retain the best available personnel for
positions of substantial responsibility,

•                  to provide additional incentive to Employees, Directors and
Consultants, and

•                  to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.  Stock
Purchase Rights may also be granted under the Plan.


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS SHALL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(B)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF STOCK OPTION PLANS UNDER U. S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS OR STOCK PURCHASE RIGHTS ARE,
OR WILL BE, GRANTED UNDER THE PLAN.


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(E)           “COMMITTEE”  MEANS A COMMITTEE OF DIRECTORS APPOINTED BY THE BOARD
IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(F)            “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.


(G)           “COMPANY” MEANS ABGENIX, INC., A DELAWARE CORPORATION.


(H)           “CONSULTANT” MEANS ANY PERSON, INCLUDING AN ADVISOR, ENGAGED BY
THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO SUCH ENTITY.


(I)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.

 

-1-

--------------------------------------------------------------------------------


 


(J)            “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.


(K)           “EMPLOYEE” MEANS ANY PERSON, INCLUDING OFFICERS AND DIRECTORS,
EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY.  A SERVICE
PROVIDER SHALL NOT CEASE TO BE AN EMPLOYEE IN THE CASE OF (I) ANY LEAVE OF
ABSENCE APPROVED BY THE COMPANY OR (II) TRANSFERS BETWEEN LOCATIONS OF THE
COMPANY OR BETWEEN THE COMPANY, ITS PARENT, ANY SUBSIDIARY, OR ANY SUCCESSOR. 
FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH LEAVE MAY EXCEED NINETY DAYS,
UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH LEAVE IS GUARANTEED BY STATUTE OR
CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF A LEAVE OF ABSENCE APPROVED BY THE
COMPANY IS NOT SO GUARANTEED, ON THE 181ST DAY OF SUCH LEAVE ANY INCENTIVE STOCK
OPTION HELD BY THE OPTIONEE SHALL CEASE TO BE TREATED AS AN INCENTIVE STOCK
OPTION AND SHALL BE TREATED FOR TAX PURPOSES AS A NONSTATUTORY STOCK OPTION. 
NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY THE COMPANY
SHALL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


(L)            “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(M)          “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETERMINED AS FOLLOWS:


(I)    IF THE COMMON STOCK IS LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL MARKET
OR THE NASDAQ SMALLCAP MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE
SHALL BE THE CLOSING SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES
WERE REPORTED) AS QUOTED ON SUCH EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING
DAY PRIOR TO THE TIME OF DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL
OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


(II)   IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER
BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF A SHARE OF COMMON
STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON
STOCK ON THE LAST MARKET TRADING DAY PRIOR TO THE DAY OF DETERMINATION, AS
REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR
DEEMS RELIABLE; OR


(III)  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE FAIR
MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.


(N)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.


(O)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION.

 

-2-

--------------------------------------------------------------------------------


 


(P)           “NOTICE OF GRANT” MEANS A WRITTEN OR ELECTRONIC NOTICE EVIDENCING
CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION OR STOCK PURCHASE RIGHT
GRANT.  THE NOTICE OF GRANT IS PART OF THE OPTION AGREEMENT.


(Q)           “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.


(R)            “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.


(S)           “OPTION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY AND AN
OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT.  THE
OPTION AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.


(T)            “OPTION EXCHANGE PROGRAM” MEANS A PROGRAM WHEREBY OUTSTANDING
OPTIONS ARE SURRENDERED IN EXCHANGE FOR OPTIONS WITH A LOWER EXERCISE PRICE.


(U)           “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO AN OPTION OR
STOCK PURCHASE RIGHT.


(V)           “OPTIONEE” MEANS THE HOLDER OF AN OUTSTANDING OPTION OR STOCK
PURCHASE RIGHT GRANTED UNDER THE PLAN.


(W)          “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(X)            “PLAN” MEANS THIS STOCK PLAN.


(Y)           “RESTRICTED STOCK” MEANS SHARES OF COMMON STOCK ACQUIRED PURSUANT
TO A GRANT OF STOCK PURCHASE RIGHTS UNDER SECTION 11 OF THE PLAN.


(Z)            “RESTRICTED STOCK PURCHASE AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND THE OPTIONEE EVIDENCING THE TERMS AND RESTRICTIONS
APPLYING TO STOCK PURCHASED UNDER A STOCK PURCHASE RIGHT.  THE RESTRICTED STOCK
PURCHASE AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE
NOTICE OF GRANT.


(AA)         “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.


(BB)         “SECTION 16(B) “ MEANS SECTION 16(B) OF THE EXCHANGE ACT.


(CC)         “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


(DD)         “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 13 OF THE PLAN.

 

-3-

--------------------------------------------------------------------------------


 


(EE)         “STOCK PURCHASE RIGHT” MEANS THE RIGHT TO PURCHASE COMMON STOCK
PURSUANT TO SECTION 11 OF THE PLAN, AS EVIDENCED BY A NOTICE OF GRANT.


(FF)           “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”, WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 13 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES WHICH MAY BE
OPTIONED AND SOLD UNDER THE PLAN IS _________ SHARES.  THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.


4.             ADMINISTRATION OF THE PLAN.


(A)           PROCEDURE.


(I)    MULTIPLE ADMINISTRATIVE BODIES.  THE PLAN MAY BE ADMINISTERED BY
DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS.


(II)   SECTION 162(M). TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES IT TO BE
DESIRABLE TO QUALIFY OPTIONS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN SHALL
BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


(III)  RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS HEREUNDER AS
EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER SHALL BE
STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


(IV)  OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN SHALL BE
ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE SHALL BE
CONSTITUTED TO SATISFY APPLICABLE LAWS.


(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE SPECIFIC DUTIES DELEGATED
BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN
ITS DISCRETION:


(I)    TO DETERMINE THE FAIR MARKET VALUE;

 

-4-

--------------------------------------------------------------------------------


 


(II)          TO SELECT THE SERVICE PROVIDERS TO WHOM OPTIONS AND STOCK PURCHASE
RIGHTS MAY BE GRANTED HEREUNDER;


(III)         TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED BY
EACH OPTION AND STOCK PURCHASE RIGHT GRANTED HEREUNDER;


(IV)        TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;


(V)         TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY OPTION OR STOCK PURCHASE RIGHT GRANTED HEREUNDER. 
SUCH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE PRICE,
THE TIME OR TIMES WHEN OPTIONS OR STOCK PURCHASE RIGHTS MAY BE EXERCISED (WHICH
MAY BE BASED ON PERFORMANCE CRITERIA), ANY VESTING ACCELERATION OR WAIVER OF
FORFEITURE RESTRICTIONS, AND ANY RESTRICTION OR LIMITATION REGARDING ANY OPTION
OR STOCK PURCHASE RIGHT OR THE SHARES OF COMMON STOCK RELATING THERETO, BASED IN
EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL
DETERMINE;


(VI)        [RESERVED];


(VII)       TO INSTITUTE AN OPTION EXCHANGE PROGRAM;


(VIII)      TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


(IX)         TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR
THE PURPOSE OF QUALIFYING FOR PREFERRED TAX TREATMENT UNDER FOREIGN TAX LAWS;


(X)          TO MODIFY OR AMEND EACH OPTION OR STOCK PURCHASE RIGHT (SUBJECT TO
SECTION 15(C) OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND THE
POST-TERMINATION EXERCISABILITY PERIOD OF OPTIONS LONGER THAN IS OTHERWISE
PROVIDED FOR IN THE PLAN, PROVIDED HOWEVER, THE BOARD SHALL NOT HAVE THE POWER
TO REPRICE OPTIONS OR STOCK PURCHASE RIGHTS ONCE GRANTED, EXCEPT FOR ADJUSTMENTS
RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT OR SIMILAR CHANGE TO THE
OUTSTANDING CAPITAL STOCK;


(XI)         TO ALLOW OPTIONEES TO SATISFY WITHHOLDING TAX OBLIGATIONS BY
ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON EXERCISE
OF AN OPTION OR STOCK PURCHASE RIGHT THAT NUMBER OF SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE FAIR MARKET VALUE OF THE
SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE THAT THE AMOUNT OF TAX TO
BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY AN OPTIONEE TO HAVE SHARES
WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND UNDER SUCH CONDITIONS
AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;

 

-5-

--------------------------------------------------------------------------------


 


(XII)        TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN OPTION OR STOCK PURCHASE RIGHT
PREVIOUSLY GRANTED BY THE ADMINISTRATOR;


(XIII)       TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR
ADMINISTERING THE PLAN.


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINATIONS AND INTERPRETATIONS SHALL BE FINAL AND BINDING ON ALL
OPTIONEES AND ANY OTHER HOLDERS OF OPTIONS OR STOCK PURCHASE RIGHTS.


5.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS AND STOCK PURCHASE
RIGHTS MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO EMPLOYEES.


6.             LIMITATIONS.


(A)           EACH OPTION SHALL BE DESIGNATED IN THE OPTION AGREEMENT AS EITHER
AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER,
NOTWITHSTANDING SUCH DESIGNATION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET
VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR YEAR (UNDER
ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH
OPTIONS SHALL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS
SECTION 6(A), INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER
IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES SHALL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


(B)           NEITHER THE PLAN NOR ANY OPTION OR STOCK PURCHASE RIGHT SHALL
CONFER UPON AN OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUING THE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR SHALL THEY INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE SUCH
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


(C)           THE FOLLOWING LIMITATIONS SHALL APPLY TO GRANTS OF OPTIONS:


(I)    NO SERVICE PROVIDER SHALL BE GRANTED, IN ANY FISCAL YEAR OF THE COMPANY,
OPTIONS TO PURCHASE MORE THAN 750,000 SHARES.


(II)   IN CONNECTION WITH HIS OR HER INITIAL SERVICE, A SERVICE PROVIDER MAY BE
GRANTED OPTIONS TO PURCHASE UP TO AN ADDITIONAL 500,000 SHARES WHICH SHALL NOT
COUNT AGAINST THE LIMIT SET FORTH IN SUBSECTION (I) ABOVE.


(III)  THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN CONNECTION
WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN SECTION 13.


(IV)    IF AN OPTION IS CANCELLED IN THE SAME FISCAL YEAR OF THE COMPANY IN
WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED IN
SECTION 13), THE

 

-6-

--------------------------------------------------------------------------------


 


CANCELLED OPTION WILL BE COUNTED AGAINST THE LIMITS SET FORTH IN SUBSECTIONS (I)
AND (II) ABOVE.  FOR THIS PURPOSE, IF THE EXERCISE PRICE OF AN OPTION IS
REDUCED, THE TRANSACTION WILL BE TREATED AS A CANCELLATION OF THE OPTION AND THE
GRANT OF A NEW OPTION.


7.             TERM OF PLAN.  SUBJECT TO SECTION 19 OF THE PLAN, THE PLAN SHALL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD.  IT SHALL CONTINUE IN EFFECT
FOR A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 15 OF THE
PLAN.


8.             TERM OF OPTION.  THE TERM OF EACH OPTION SHALL BE STATED IN THE
OPTION AGREEMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE TERM SHALL BE
TEN (10) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN
THE OPTION AGREEMENT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO AN OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED,
OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE
TERM OF THE INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF
GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE OPTION AGREEMENT.


9.             OPTION EXERCISE PRICE AND CONSIDERATION.


(A)           EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE
ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE
ADMINISTRATOR, SUBJECT TO THE FOLLOWING:


(I)    IN THE CASE OF AN INCENTIVE STOCK OPTION

(A)     granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

(B)      granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.


(II)       IN THE CASE OF A NONSTATUTORY STOCK OPTION, THE PER SHARE EXERCISE
PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR.  IN THE CASE OF A NONSTATUTORY
STOCK OPTION INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE, THE PER SHARE EXERCISE PRICE SHALL BE NO
LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.


(III)  NOTWITHSTANDING THE FOREGOING, OPTIONS MAY BE GRANTED WITH A PER SHARE
EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE TRANSACTION.

 

-7-

--------------------------------------------------------------------------------


 


(B)           WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS
GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE
EXERCISED AND SHALL DETERMINE ANY CONDITIONS WHICH MUST BE SATISFIED BEFORE THE
OPTION MAY BE EXERCISED.


(C)           FORM OF CONSIDERATION.  THE ADMINISTRATOR SHALL DETERMINE THE
ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE METHOD
OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE ADMINISTRATOR SHALL
DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME OF GRANT.  SUCH
CONSIDERATION MAY CONSIST ENTIRELY OF:


(I)           CASH;


(II)          CHECK;


(III)         PROMISSORY NOTE;


(IV)        OTHER SHARES WHICH (A) IN THE CASE OF SHARES ACQUIRED UPON EXERCISE
OF AN OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR MORE THAN SIX MONTHS ON THE
DATE OF SURRENDER, AND (B) HAVE A FAIR MARKET VALUE ON THE DATE OF SURRENDER
EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS TO WHICH SAID OPTION
SHALL BE EXERCISED;


(V)         CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN;


(VI)        A REDUCTION IN THE AMOUNT OF ANY COMPANY LIABILITY TO THE OPTIONEE,
INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE OPTIONEE’S PARTICIPATION IN ANY
COMPANY-SPONSORED DEFERRED COMPENSATION PROGRAM OR ARRANGEMENT;


(VII)       ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT; OR


(VIII)      SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


10.           EXERCISE OF OPTION.


(A)           PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER. ANY OPTION
GRANTED HEREUNDER SHALL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND AT
SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND SET
FORTH IN THE OPTION AGREEMENT.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE,
VESTING OF OPTIONS GRANTED HEREUNDER SHALL BE TOLLED DURING ANY UNPAID LEAVE OF
ABSENCE.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall

 

-8-

--------------------------------------------------------------------------------


 

be issued in the name of the Optionee or, if requested by the Optionee, in the
name of the Optionee and his or her spouse.  Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised.  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13 of
the Plan.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


(B)           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF AN OPTIONEE
CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE OPTIONEE’S DEATH OR
DISABILITY, THE OPTIONEE MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF
TIME AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE EXTENT THAT THE OPTION IS
VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF
THE TERM OF SUCH OPTION AS SET FORTH IN THE OPTION AGREEMENT).  IN THE ABSENCE
OF A SPECIFIED TIME IN THE OPTION AGREEMENT, THE OPTION SHALL REMAIN EXERCISABLE
FOR THREE (3) MONTHS FOLLOWING THE OPTIONEE’S TERMINATION.  IF, ON THE DATE OF
TERMINATION, THE OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE
SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL REVERT TO THE PLAN. 
IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR HER OPTION WITHIN
THE TIME SPECIFIED BY THE ADMINISTRATOR, THE OPTION SHALL TERMINATE, AND THE
SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


(C)           DISABILITY OF OPTIONEE.  IF AN OPTIONEE CEASES TO BE A SERVICE
PROVIDER AS A RESULT OF THE OPTIONEE’S DISABILITY, THE OPTIONEE MAY EXERCISE HIS
OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE OPTION AGREEMENT
TO THE EXTENT THE OPTION IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT
LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE OPTION
AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT, THE
OPTION SHALL REMAIN EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING THE OPTIONEE’S
TERMINATION.  IF, ON THE DATE OF TERMINATION, THE OPTIONEE IS NOT VESTED AS TO
HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE
OPTION SHALL REVERT TO THE PLAN.  IF, AFTER TERMINATION, THE OPTIONEE DOES NOT
EXERCISE HIS OR HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL
TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


(D)           DEATH OF OPTIONEE.  IF AN OPTIONEE DIES WHILE A SERVICE PROVIDER,
THE OPTION MAY BE EXERCISED WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE
OPTION AGREEMENT (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE NOTICE OF GRANT), BY THE OPTIONEE’S ESTATE OR BY A
PERSON WHO ACQUIRES THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE,
BUT ONLY TO THE EXTENT THAT THE OPTION IS VESTED ON THE DATE OF DEATH.  IN THE
ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT, THE OPTION SHALL REMAIN
EXERCISABLE FOR TWELVE (12) MONTHS FOLLOWING THE OPTIONEE’S TERMINATION.  IF, AT
THE TIME OF DEATH, THE OPTIONEE IS NOT VESTED AS TO HIS OR

 

-9-

--------------------------------------------------------------------------------


 


HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION
SHALL IMMEDIATELY REVERT TO THE PLAN.  THE OPTION MAY BE EXERCISED BY THE
EXECUTOR OR ADMINISTRATOR OF THE OPTIONEE’S ESTATE OR, IF NONE, BY THE PERSON(S)
ENTITLED TO EXERCISE THE OPTION UNDER THE OPTIONEE’S WILL OR THE LAWS OF DESCENT
OR DISTRIBUTION.  IF THE OPTION IS NOT SO EXERCISED WITHIN THE TIME SPECIFIED
HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL
REVERT TO THE PLAN.


(E)           BUYOUT PROVISIONS.  THE ADMINISTRATOR MAY AT ANY TIME OFFER TO BUY
OUT FOR A PAYMENT IN CASH OR SHARES AN OPTION PREVIOUSLY GRANTED BASED ON SUCH
TERMS AND CONDITIONS AS THE ADMINISTRATOR SHALL ESTABLISH AND COMMUNICATE TO THE
OPTIONEE AT THE TIME THAT SUCH OFFER IS MADE.


11.           STOCK PURCHASE RIGHTS.


(A)           RIGHTS TO PURCHASE.  STOCK PURCHASE RIGHTS MAY BE ISSUED EITHER
ALONE, IN ADDITION TO, OR IN TANDEM WITH OTHER AWARDS GRANTED UNDER THE PLAN
AND/OR CASH AWARDS MADE OUTSIDE OF THE PLAN.  AFTER THE ADMINISTRATOR DETERMINES
THAT IT WILL OFFER STOCK PURCHASE RIGHTS UNDER THE PLAN, IT SHALL ADVISE THE
OFFEREE IN WRITING OR ELECTRONICALLY, BY MEANS OF A NOTICE OF GRANT, OF THE
TERMS, CONDITIONS AND RESTRICTIONS RELATED TO THE OFFER, INCLUDING THE NUMBER OF
SHARES THAT THE OFFEREE SHALL BE ENTITLED TO PURCHASE, THE PRICE TO BE PAID, AND
THE TIME WITHIN WHICH THE OFFEREE MUST ACCEPT SUCH OFFER.  THE OFFER SHALL BE
ACCEPTED BY EXECUTION OF A RESTRICTED STOCK PURCHASE AGREEMENT IN THE FORM
DETERMINED BY THE ADMINISTRATOR.


(B)           REPURCHASE OPTION.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE,
THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL GRANT THE COMPANY A REPURCHASE
OPTION EXERCISABLE UPON THE VOLUNTARY OR INVOLUNTARY TERMINATION OF THE
PURCHASER’S SERVICE WITH THE COMPANY FOR ANY REASON (INCLUDING DEATH OR
DISABILITY).  THE PURCHASE PRICE FOR SHARES REPURCHASED PURSUANT TO THE
RESTRICTED STOCK PURCHASE AGREEMENT SHALL BE THE ORIGINAL PRICE PAID BY THE
PURCHASER AND MAY BE PAID BY CANCELLATION OF ANY INDEBTEDNESS OF THE PURCHASER
TO THE COMPANY.  THE REPURCHASE OPTION SHALL LAPSE AT A RATE DETERMINED BY THE
ADMINISTRATOR.


(C)           OTHER PROVISIONS.  THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL
CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH THE
PLAN AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


(D)           RIGHTS AS A STOCKHOLDER.  ONCE THE STOCK PURCHASE RIGHT IS
EXERCISED, THE PURCHASER SHALL HAVE THE RIGHTS EQUIVALENT TO THOSE OF A
STOCKHOLDER, AND SHALL BE A STOCKHOLDER WHEN HIS OR HER PURCHASE IS ENTERED UPON
THE RECORDS OF THE DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY.  NO ADJUSTMENT
WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO
THE DATE THE STOCK PURCHASE RIGHT IS EXERCISED, EXCEPT AS PROVIDED IN SECTION 13
OF THE PLAN.


12.           NON-TRANSFERABILITY OF OPTIONS AND STOCK PURCHASE RIGHTS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN OPTION OR STOCK PURCHASE RIGHT MAY
NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE.  IF THE
ADMINISTRATOR MAKES AN OPTION OR STOCK PURCHASE RIGHT TRANSFERABLE, SUCH OPTION

 

-10-

--------------------------------------------------------------------------------


 


OR STOCK PURCHASE RIGHT SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


13.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, DISSOLUTION, MERGER OR
ASSET SALE.


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF COMMON STOCK COVERED BY
EACH OUTSTANDING OPTION AND STOCK PURCHASE RIGHT, AND THE NUMBER OF SHARES OF
COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO
WHICH NO OPTIONS OR STOCK PURCHASE RIGHTS HAVE YET BEEN GRANTED OR WHICH HAVE
BEEN RETURNED TO THE PLAN UPON CANCELLATION OR EXPIRATION OF AN OPTION OR STOCK
PURCHASE RIGHT, AS WELL AS THE PRICE PER SHARE OF COMMON STOCK COVERED BY EACH
SUCH OUTSTANDING OPTION OR STOCK PURCHASE RIGHT, SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN “EFFECTED
WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE MADE BY THE BOARD,
WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND CONCLUSIVE. 
EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF SHARES OF
STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF ANY CLASS,
SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH RESPECT TO,
THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION OR STOCK
PURCHASE RIGHT.


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR SHALL NOTIFY EACH
OPTIONEE AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR AN OPTIONEE TO
HAVE THE RIGHT TO EXERCISE HIS OR HER OPTION UNTIL TEN (10) DAYS PRIOR TO SUCH
TRANSACTION AS TO ALL OF THE OPTIONED STOCK COVERED THEREBY, INCLUDING SHARES AS
TO WHICH THE OPTION WOULD NOT OTHERWISE BE EXERCISABLE.  IN ADDITION, THE
ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO ANY
SHARES PURCHASED UPON EXERCISE OF AN OPTION OR STOCK PURCHASE RIGHT SHALL LAPSE
AS TO ALL SUCH SHARES, PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES
PLACE AT THE TIME AND IN THE MANNER CONTEMPLATED.  TO THE EXTENT IT HAS NOT BEEN
PREVIOUSLY EXERCISED, AN OPTION OR STOCK PURCHASE RIGHT WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


(C)           MERGER OR ASSET SALE.  IN THE EVENT OF A MERGER OF THE COMPANY
WITH OR INTO ANOTHER CORPORATION, OR THE SALE OF SUBSTANTIALLY ALL OF THE ASSETS
OF THE COMPANY, EACH OUTSTANDING OPTION AND STOCK PURCHASE RIGHT SHALL BE
ASSUMED OR AN EQUIVALENT OPTION OR RIGHT SUBSTITUTED BY THE SUCCESSOR
CORPORATION OR A PARENT OR SUBSIDIARY OF THE SUCCESSOR CORPORATION.  IN THE
EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE
OPTION OR STOCK PURCHASE RIGHT, THE OPTIONEE SHALL FULLY VEST IN AND HAVE THE
RIGHT TO EXERCISE THE OPTION OR STOCK PURCHASE RIGHT AS TO ALL OF THE OPTIONED
STOCK, INCLUDING SHARES AS TO WHICH IT WOULD NOT OTHERWISE BE VESTED OR
EXERCISABLE.  IF AN OPTION OR STOCK PURCHASE RIGHT BECOMES FULLY VESTED AND
EXERCISABLE IN LIEU OF

 

-11-

--------------------------------------------------------------------------------


 


ASSUMPTION OR SUBSTITUTION IN THE EVENT OF A MERGER OR SALE OF ASSETS, THE
ADMINISTRATOR SHALL NOTIFY THE OPTIONEE IN WRITING OR ELECTRONICALLY THAT THE
OPTION OR STOCK PURCHASE RIGHT SHALL BE FULLY VESTED AND EXERCISABLE FOR A
PERIOD OF FIFTEEN (15) DAYS FROM THE DATE OF SUCH NOTICE, AND THE OPTION OR
STOCK PURCHASE RIGHT SHALL TERMINATE UPON THE EXPIRATION OF SUCH PERIOD.  FOR
THE PURPOSES OF THIS PARAGRAPH, THE OPTION OR STOCK PURCHASE RIGHT SHALL BE
CONSIDERED ASSUMED IF, FOLLOWING THE MERGER OR SALE OF ASSETS, THE OPTION OR
RIGHT CONFERS THE RIGHT TO PURCHASE OR RECEIVE, FOR EACH SHARE OF OPTIONED STOCK
SUBJECT TO THE OPTION OR STOCK PURCHASE RIGHT IMMEDIATELY PRIOR TO THE MERGER OR
SALE OF ASSETS, THE CONSIDERATION (WHETHER STOCK, CASH, OR OTHER SECURITIES OR
PROPERTY) RECEIVED IN THE MERGER OR SALE OF ASSETS BY HOLDERS OF COMMON STOCK
FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE TRANSACTION (AND IF HOLDERS
WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN BY THE
HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES); PROVIDED, HOWEVER, THAT IF
SUCH CONSIDERATION RECEIVED IN THE MERGER OR SALE OF ASSETS IS NOT SOLELY COMMON
STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT, THE ADMINISTRATOR MAY, WITH
THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE
RECEIVED UPON THE EXERCISE OF THE OPTION OR STOCK PURCHASE RIGHT, FOR EACH SHARE
OF OPTIONED STOCK SUBJECT TO THE OPTION OR STOCK PURCHASE RIGHT, TO BE SOLELY
COMMON STOCK OF THE SUCCESSOR CORPORATION OR ITS PARENT EQUAL IN FAIR MARKET
VALUE TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE
MERGER OR SALE OF ASSETS.


14.           DATE OF GRANT.  THE DATE OF GRANT OF AN OPTION OR STOCK PURCHASE
RIGHT SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH OPTION OR STOCK PURCHASE RIGHT, OR SUCH OTHER LATER
DATE AS IS DETERMINED BY THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION SHALL
BE PROVIDED TO EACH OPTIONEE WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH
GRANT.


15.           AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME AMEND,
ALTER, SUSPEND OR TERMINATE THE PLAN.


(B)           STOCKHOLDER APPROVAL.  THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY OPTIONEE,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE OPTIONEE AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE OPTIONEE AND THE COMPANY. 
TERMINATION OF THE PLAN SHALL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO EXERCISE
THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO OPTIONS GRANTED UNDER THE
PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


16.           CONDITIONS UPON ISSUANCE OF SHARES.


(A)           LEGAL COMPLIANCE.  SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN OPTION OR STOCK PURCHASE RIGHT UNLESS THE EXERCISE OF SUCH OPTION
OR STOCK PURCHASE RIGHT AND THE

 

-12-

--------------------------------------------------------------------------------


 


ISSUANCE AND DELIVERY OF SUCH SHARES SHALL COMPLY WITH APPLICABLE LAWS AND SHALL
BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO
SUCH COMPLIANCE.


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
OPTION OR STOCK PURCHASE RIGHT, THE COMPANY MAY REQUIRE THE PERSON EXERCISING
SUCH OPTION OR STOCK PURCHASE RIGHT TO REPRESENT AND WARRANT AT THE TIME OF ANY
SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT AND
WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE
OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS REQUIRED.


17.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


18.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


19.           STOCKHOLDER APPROVAL.  THE PLAN SHALL BE SUBJECT TO APPROVAL BY
THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE
PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED IN THE MANNER AND
TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

-13-

--------------------------------------------------------------------------------


 

 

ABGENIX, INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of April 27, 2000)

 

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

I. NOTICE OF STOCK OPTION GRANT

[Optionee’s Name and Address]

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

 

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

$

 

 

 

 

 

Total Number of Shares Granted

 

 

 

 

 

Total Exercise Price

$

 

 

 

 

 

Type of Option:

 

Incentive Stock Option

 

 

 

 

Nonstatutory Stock Option

 

 

 

 

Term/Expiration Date:

 

 

Vesting Schedule:

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

[25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/48 of the Shares subject to the Option shall
vest each month thereafter, subject to the Optionee continuing to be a Service
Provider on such dates.]

 

-1-

--------------------------------------------------------------------------------


 

Termination Period:

This Option may be exercised for (30/60/90) days after Optionee ceases to be a
Service Provider.  Upon the death or Disability of the Optionee, this Option may
be exercised for one year after Optionee ceases to be a Service Provider.  In no
event shall this Option be exercised later than the Term/Expiration Date as
provided above.

II. AGREEMENT


1.             GRANT OF OPTION.  THE PLAN ADMINISTRATOR OF THE COMPANY HEREBY
GRANTS TO THE OPTIONEE NAMED IN THE NOTICE OF GRANT ATTACHED AS PART I OF THIS
AGREEMENT (THE “OPTIONEE”) AN OPTION (THE “OPTION”) TO PURCHASE THE NUMBER OF
SHARES, AS SET FORTH IN THE NOTICE OF GRANT, AT THE EXERCISE PRICE PER SHARE SET
FORTH IN THE NOTICE OF GRANT (THE “EXERCISE PRICE”), SUBJECT TO THE TERMS AND
CONDITIONS OF THE PLAN, WHICH IS INCORPORATED HEREIN BY REFERENCE.  SUBJECT TO
SECTION 15(C) OF THE PLAN, IN THE EVENT OF A CONFLICT BETWEEN THE TERMS AND
CONDITIONS OF THE PLAN AND THE TERMS AND CONDITIONS OF THIS OPTION AGREEMENT,
THE TERMS AND CONDITIONS OF THE PLAN SHALL PREVAIL.

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.  However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).


2.             EXERCISE OF OPTION.

A)             RIGHT TO EXERCISE.  THIS OPTION IS EXERCISABLE DURING ITS TERM IN
ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN THE NOTICE OF GRANT AND THE
APPLICABLE PROVISIONS OF THE PLAN AND THIS OPTION AGREEMENT.

B)            METHOD OF EXERCISE.  THIS OPTION IS EXERCISABLE BY DELIVERY OF AN
EXERCISE NOTICE, IN THE FORM ATTACHED AS EXHIBIT A (THE “EXERCISE NOTICE”),
WHICH SHALL STATE THE ELECTION TO EXERCISE THE OPTION, THE NUMBER OF SHARES IN
RESPECT OF WHICH THE OPTION IS BEING EXERCISED (THE “EXERCISED SHARES”), AND
SUCH OTHER REPRESENTATIONS AND AGREEMENTS AS MAY BE REQUIRED BY THE COMPANY
PURSUANT TO THE PROVISIONS OF THE PLAN.  THE EXERCISE NOTICE SHALL BE COMPLETED
BY THE OPTIONEE AND DELIVERED TO THE SECRETARY OF THE COMPANY.  THE EXERCISE
NOTICE SHALL BE ACCOMPANIED BY PAYMENT OF THE AGGREGATE EXERCISE PRICE AS TO ALL
EXERCISED SHARES.  THIS OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY
THE COMPANY OF SUCH FULLY EXECUTED EXERCISE NOTICE ACCOMPANIED BY SUCH AGGREGATE
EXERCISE PRICE.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

 

-2-

--------------------------------------------------------------------------------


 


3.             METHOD OF PAYMENT.  PAYMENT OF THE AGGREGATE EXERCISE PRICE SHALL
BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT THE ELECTION OF THE
OPTIONEE:

C)             CASH; OR

D)            CHECK; OR

E)             CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN; OR

F)             SURRENDER OF OTHER SHARES WHICH (I) IN THE CASE OF SHARES
ACQUIRED UPON EXERCISE OF AN OPTION, HAVE BEEN OWNED BY THE OPTIONEE FOR MORE
THAN SIX (6) MONTHS ON THE DATE OF SURRENDER, AND (II) HAVE A FAIR MARKET VALUE
ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE EXERCISED
SHARES; OR

G)            WITH THE ADMINISTRATOR’S CONSENT, DELIVERY OF OPTIONEE’S
PROMISSORY NOTE (THE “NOTE”) IN THE FORM ATTACHED HERETO AS EXHIBIT C, IN THE
AMOUNT OF THE AGGREGATE EXERCISE PRICE OF THE EXERCISED SHARES TOGETHER WITH THE
EXECUTION AND DELIVERY BY THE OPTIONEE OF THE SECURITY AGREEMENT ATTACHED HERETO
AS EXHIBIT B.  THE NOTE SHALL BEAR INTEREST AT THE “APPLICABLE FEDERAL RATE”
PRESCRIBED UNDER THE CODE AND ITS REGULATIONS AT TIME OF PURCHASE, AND SHALL BE
SECURED BY A PLEDGE OF THE SHARES PURCHASED BY THE NOTE PURSUANT TO THE SECURITY
AGREEMENT.


4.             NON-TRANSFERABILITY OF OPTION.  THIS OPTION MAY NOT BE
TRANSFERRED IN ANY MANNER OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT OR
DISTRIBUTION AND MAY BE EXERCISED DURING THE LIFETIME OF OPTIONEE ONLY BY THE
OPTIONEE.  THE TERMS OF THE PLAN AND THIS OPTION AGREEMENT SHALL BE BINDING UPON
THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE OPTIONEE.


5.             TERM OF OPTION.  THIS OPTION MAY BE EXERCISED ONLY WITHIN THE
TERM SET OUT IN THE NOTICE OF GRANT, AND MAY BE EXERCISED DURING SUCH TERM ONLY
IN ACCORDANCE WITH THE PLAN AND THE TERMS OF THIS OPTION AGREEMENT.


6.             TAX CONSEQUENCES.  SOME OF THE FEDERAL TAX CONSEQUENCES RELATING
TO THIS OPTION, AS OF THE DATE OF THIS OPTION, ARE SET FORTH BELOW.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

H)            EXERCISING THE OPTION.

I)      NONSTATUTORY STOCK OPTION.  THE OPTIONEE MAY INCUR REGULAR FEDERAL
INCOME TAX LIABILITY UPON EXERCISE OF A NSO.  THE OPTIONEE WILL BE TREATED AS
HAVING RECEIVED COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME TAX RATES) EQUAL
TO THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE EXERCISED SHARES ON THE
DATE OF EXERCISE OVER THEIR AGGREGATE EXERCISE

 

-3-

--------------------------------------------------------------------------------


 

PRICE.  IF THE OPTIONEE IS AN EMPLOYEE OR A FORMER EMPLOYEE, THE COMPANY WILL BE
REQUIRED TO WITHHOLD FROM HIS OR HER COMPENSATION OR COLLECT FROM OPTIONEE AND
PAY TO THE APPLICABLE TAXING AUTHORITIES AN AMOUNT IN CASH EQUAL TO A PERCENTAGE
OF THIS COMPENSATION INCOME AT THE TIME OF EXERCISE, AND MAY REFUSE TO HONOR THE
EXERCISE AND REFUSE TO DELIVER SHARES IF SUCH WITHHOLDING AMOUNTS ARE NOT
DELIVERED AT THE TIME OF EXERCISE.

II)         INCENTIVE STOCK OPTION.  IF THIS OPTION QUALIFIES AS AN ISO, THE
OPTIONEE WILL HAVE NO REGULAR FEDERAL INCOME TAX LIABILITY UPON ITS EXERCISE,
ALTHOUGH THE EXCESS, IF ANY, OF THE FAIR MARKET VALUE OF THE EXERCISED SHARES ON
THE DATE OF EXERCISE OVER THEIR AGGREGATE EXERCISE PRICE WILL BE TREATED AS AN
ADJUSTMENT TO ALTERNATIVE MINIMUM TAXABLE INCOME FOR FEDERAL TAX PURPOSES AND
MAY SUBJECT THE OPTIONEE TO ALTERNATIVE MINIMUM TAX IN THE YEAR OF EXERCISE.  IN
THE EVENT THAT THE OPTIONEE CEASES TO BE AN EMPLOYEE BUT REMAINS A SERVICE
PROVIDER, ANY INCENTIVE STOCK OPTION OF THE OPTIONEE THAT REMAINS UNEXERCISED
SHALL CEASE TO QUALIFY AS AN INCENTIVE STOCK OPTION AND WILL BE TREATED FOR TAX
PURPOSES AS A NONSTATUTORY STOCK OPTION ON THE DATE THREE (3) MONTHS AND ONE (1)
DAY FOLLOWING SUCH CHANGE OF STATUS.

I)              DISPOSITION OF SHARES.

I)      NSO.  IF THE OPTIONEE HOLDS NSO SHARES FOR AT LEAST ONE YEAR, ANY GAIN
REALIZED ON DISPOSITION OF THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN
FOR FEDERAL INCOME TAX PURPOSES.

II)         ISO.  IF THE OPTIONEE HOLDS ISO SHARES FOR AT LEAST ONE YEAR AFTER
EXERCISE AND TWO YEARS AFTER THE GRANT DATE, ANY GAIN REALIZED ON DISPOSITION OF
THE SHARES WILL BE TREATED AS LONG-TERM CAPITAL GAIN FOR FEDERAL INCOME TAX
PURPOSES.  IF THE OPTIONEE DISPOSES OF ISO SHARES WITHIN ONE YEAR AFTER EXERCISE
OR TWO YEARS AFTER THE GRANT DATE, ANY GAIN REALIZED ON SUCH DISPOSITION WILL BE
TREATED AS COMPENSATION INCOME (TAXABLE AT ORDINARY INCOME RATES) TO THE EXTENT
OF THE EXCESS, IF ANY, OF THE LESSER OF (A) THE DIFFERENCE BETWEEN THE FAIR
MARKET VALUE OF THE SHARES ACQUIRED ON THE DATE OF EXERCISE AND THE AGGREGATE
EXERCISE PRICE, OR (B) THE DIFFERENCE BETWEEN THE SALE PRICE OF SUCH SHARES AND
THE AGGREGATE EXERCISE PRICE.  ANY ADDITIONAL GAIN WILL BE TAXED AS CAPITAL
GAIN, SHORT-TERM OR LONG-TERM DEPENDING ON THE PERIOD THAT THE ISO SHARES WERE
HELD.

J)              NOTICE OF DISQUALIFYING DISPOSITION OF ISO SHARES.  IF THE
OPTIONEE SELLS OR OTHERWISE DISPOSES OF ANY OF THE SHARES ACQUIRED PURSUANT TO
AN ISO ON OR BEFORE THE LATER OF (I) TWO YEARS AFTER THE GRANT DATE, OR (II) ONE
YEAR AFTER THE EXERCISE DATE, THE OPTIONEE SHALL IMMEDIATELY NOTIFY THE COMPANY
IN WRITING OF SUCH DISPOSITION.  THE OPTIONEE AGREES THAT HE OR SHE MAY BE
SUBJECT TO INCOME TAX WITHHOLDING BY THE COMPANY ON THE COMPENSATION

 

-4-

--------------------------------------------------------------------------------


 

INCOME RECOGNIZED FROM SUCH EARLY DISPOSITION OF ISO SHARES BY PAYMENT IN CASH
OR OUT OF THE CURRENT EARNINGS PAID TO THE OPTIONEE.


7.             ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN IS INCORPORATED HEREIN
BY REFERENCE.  THE PLAN AND THIS OPTION AGREEMENT CONSTITUTE THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE
IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND
OPTIONEE WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED
ADVERSELY TO THE OPTIONEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE
COMPANY AND OPTIONEE.  THIS AGREEMENT IS GOVERNED BY THE INTERNAL SUBSTANTIVE
LAWS, BUT NOT THE CHOICE OF LAW RULES, OF CALIFORNIA.


8.             NO GUARANTEE OF CONTINUED SERVICE.  OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND
NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES
HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE
OPTIONEE’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option
Agreement.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

 

 

OPTIONEE:

 

ABGENIX, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

 

 

 

 

Residence Address

 

 

 

 

 

 

-5-

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement.  In consideration of the
Company’s granting his or her spouse the right to purchase Shares as set forth
in the Plan and this Option Agreement, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan and this Option
Agreement and further agrees that any community property interest shall be
similarly bound.  The undersigned hereby appoints the undersigned’s spouse as
attorney-in-fact for the undersigned with respect to any amendment or exercise
of rights under the Plan or this Option Agreement.

 

 

 

 

 

 

 

 

 

 

Spouse of Optionee

 

 

-6-

--------------------------------------------------------------------------------


 

 EXHIBIT A

 

ABGENIX, INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of April 27, 2000)

 

 EXERCISE NOTICE

Abgenix, Inc.

7601 Dumbarton Circle

Fremont, CA  94555

Attention:  Secretary


1.             EXERCISE OF OPTION.  EFFECTIVE AS OF TODAY, ________________,
199__, THE UNDERSIGNED (“PURCHASER”) HEREBY ELECTS TO PURCHASE ______________
SHARES (THE “SHARES”) OF THE COMMON STOCK OF ABGENIX, INC. (THE “COMPANY”) UNDER
AND PURSUANT TO THE 1996 INCENTIVE STOCK PLAN, AS AMENDED AND RESTATED AS OF
APRIL 27, 2000 (THE “PLAN”) AND THE STOCK OPTION AGREEMENT DATED, 19___ (THE
“OPTION AGREEMENT”).  THE PURCHASE PRICE FOR THE SHARES SHALL BE $_______, AS
REQUIRED BY THE OPTION AGREEMENT.


2.             DELIVERY OF PAYMENT.  PURCHASER HEREWITH DELIVERS TO THE COMPANY
THE FULL PURCHASE PRICE FOR THE SHARES.


3.             REPRESENTATIONS OF PURCHASER.  PURCHASER ACKNOWLEDGES THAT
PURCHASER HAS RECEIVED, READ AND UNDERSTOOD THE PLAN AND THE OPTION AGREEMENT
AND AGREES TO ABIDE BY AND BE BOUND BY THEIR TERMS AND CONDITIONS.


4.             RIGHTS AS STOCKHOLDER.  UNTIL THE ISSUANCE (AS EVIDENCED BY THE
APPROPRIATE ENTRY ON THE BOOKS OF THE COMPANY OR OF A DULY AUTHORIZED TRANSFER
AGENT OF THE COMPANY) OF THE SHARES, NO RIGHT TO VOTE OR RECEIVE DIVIDENDS OR
ANY OTHER RIGHTS AS A STOCKHOLDER SHALL EXIST WITH RESPECT TO THE OPTIONED
STOCK, NOTWITHSTANDING THE EXERCISE OF THE OPTION.  THE SHARES SO ACQUIRED SHALL
BE ISSUED TO THE OPTIONEE AS SOON AS PRACTICABLE AFTER EXERCISE OF THE OPTION. 
NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD
DATE IS PRIOR TO THE DATE OF ISSUANCE, EXCEPT AS PROVIDED IN SECTION 13 OF THE
PLAN.


5.             TAX CONSULTATION.  PURCHASER UNDERSTANDS THAT PURCHASER MAY
SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR
DISPOSITION OF THE SHARES.  PURCHASER REPRESENTS THAT PURCHASER HAS CONSULTED
WITH ANY TAX CONSULTANTS PURCHASER DEEMS ADVISABLE IN CONNECTION WITH

-1-

--------------------------------------------------------------------------------


 


THE PURCHASE OR DISPOSITION OF THE SHARES AND THAT PURCHASER IS NOT RELYING ON
THE COMPANY FOR ANY TAX ADVICE.


6.             ENTIRE AGREEMENT; GOVERNING LAW.  THE PLAN AND OPTION AGREEMENT
ARE INCORPORATED HEREIN BY REFERENCE.  THIS AGREEMENT, THE PLAN AND THE OPTION
AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR ENTIRETY ALL PRIOR UNDERTAKINGS AND
AGREEMENTS OF THE COMPANY AND PURCHASER WITH RESPECT TO THE SUBJECT MATTER
HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO THE PURCHASER’S INTEREST EXCEPT BY
MEANS OF A WRITING SIGNED BY THE COMPANY AND PURCHASER.  THIS AGREEMENT IS
GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF
THE STATE OF CALIFORNIA.

 

 

Submitted by:

 

Accepted by:

 

 

 

 

 

PURCHASER:

 

ABGENIX, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

Print Name

 

Its

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

Abgenix, Inc.

 

 

 

7601 Dumbarton Circle

 

 

 

Fremont, CA  94555

 

 

 

 

 

Date Received

 

 

 

-2-

--------------------------------------------------------------------------------


 

EXHIBIT B

SECURITY AGREEMENT

This Security Agreement is made as of __________, 19___ between Abgenix, Inc., a
Delaware corporation (“Pledgee”), and _________________________ (“Pledgor”).

Recitals

Pursuant to Pledgor’s election to purchase Shares under the Option Agreement
dated ________ (the “Option”), between Pledgor and Pledgee under Pledgee’s 1996
Incentive Stock Plan, as Amended and Restated as of April 27, 2000, and
Pledgor’s election under the terms of the Option to pay for such shares with his
promissory note (the “Note”), Pledgor has purchased _________ shares of
Pledgee’s Common Stock (the “Shares”) at a price of $________ per share, for a
total purchase price of $__________.  The Note and the obligations thereunder
are as set forth in Exhibit C to the Option.

NOW, THEREFORE, it is agreed as follows:


1.             CREATION AND DESCRIPTION OF SECURITY INTEREST.  IN CONSIDERATION
OF THE TRANSFER OF THE SHARES TO PLEDGOR UNDER THE OPTION AGREEMENT, PLEDGOR,
PURSUANT TO THE CALIFORNIA COMMERCIAL CODE, HEREBY PLEDGES ALL OF SUCH SHARES
(HEREIN SOMETIMES REFERRED TO AS THE “COLLATERAL”) REPRESENTED BY CERTIFICATE
NUMBER ______, DULY ENDORSED IN BLANK OR WITH EXECUTED STOCK POWERS, AND
HEREWITH DELIVERS SAID CERTIFICATE TO THE SECRETARY OF PLEDGEE (“PLEDGEHOLDER”),
WHO SHALL HOLD SAID CERTIFICATE SUBJECT TO THE TERMS AND CONDITIONS OF THIS
SECURITY AGREEMENT.

The pledged stock (together with an executed blank stock assignment for use in
transferring all or a portion of the Shares to Pledgee if, as and when required
pursuant to this Security Agreement) shall be held by the Pledgeholder as
security for the repayment of the Note, and any extensions or renewals thereof,
to be executed by Pledgor pursuant to the terms of the Option, and the
Pledgeholder shall not encumber or dispose of such Shares except in accordance
with the provisions of this Security Agreement.


2.             PLEDGOR’S REPRESENTATIONS AND COVENANTS.  TO INDUCE PLEDGEE TO
ENTER INTO THIS SECURITY AGREEMENT, PLEDGOR REPRESENTS AND COVENANTS TO PLEDGEE,
ITS SUCCESSORS AND ASSIGNS, AS FOLLOWS:


(B)           PAYMENT OF INDEBTEDNESS.  PLEDGOR WILL PAY THE PRINCIPAL SUM OF
THE NOTE SECURED HEREBY, TOGETHER WITH INTEREST THEREON, AT THE TIME AND IN THE
MANNER PROVIDED IN THE NOTE.


(C)           ENCUMBRANCES.  THE SHARES ARE FREE OF ALL OTHER ENCUMBRANCES,
DEFENSES AND LIENS, AND PLEDGOR WILL NOT FURTHER ENCUMBER THE SHARES WITHOUT THE
PRIOR WRITTEN CONSENT OF PLEDGEE.

 

-1-

--------------------------------------------------------------------------------


 


(D)           MARGIN REGULATIONS.  IN THE EVENT THAT PLEDGEE’S COMMON STOCK IS
NOW OR LATER BECOMES MARGIN-LISTED BY THE FEDERAL RESERVE BOARD AND PLEDGEE IS
CLASSIFIED AS A “LENDER” WITHIN THE MEANING OF THE REGULATIONS UNDER PART 207 OF
TITLE 12 OF THE CODE OF FEDERAL REGULATIONS (“REGULATION G”), PLEDGOR AGREES TO
COOPERATE WITH PLEDGEE IN MAKING ANY AMENDMENTS TO THE NOTE OR PROVIDING ANY
ADDITIONAL COLLATERAL AS MAY BE NECESSARY TO COMPLY WITH SUCH REGULATIONS.


3.             VOTING RIGHTS.  DURING THE TERM OF THIS PLEDGE AND SO LONG AS ALL
PAYMENTS OF PRINCIPAL AND INTEREST ARE MADE AS THEY BECOME DUE UNDER THE TERMS
OF THE NOTE, PLEDGOR SHALL HAVE THE RIGHT TO VOTE ALL OF THE SHARES PLEDGED
HEREUNDER.


4.             STOCK ADJUSTMENTS.  IN THE EVENT THAT DURING THE TERM OF THE
PLEDGE ANY STOCK DIVIDEND, RECLASSIFICATION, READJUSTMENT OR OTHER CHANGES ARE
DECLARED OR MADE IN THE CAPITAL STRUCTURE OF PLEDGEE, ALL NEW, SUBSTITUTED AND
ADDITIONAL SHARES OR OTHER SECURITIES ISSUED BY REASON OF ANY SUCH CHANGE SHALL
BE DELIVERED TO AND HELD BY THE PLEDGEE UNDER THE TERMS OF THIS SECURITY
AGREEMENT IN THE SAME MANNER AS THE SHARES ORIGINALLY PLEDGED HEREUNDER.  IN THE
EVENT OF SUBSTITUTION OF SUCH SECURITIES, PLEDGOR, PLEDGEE AND PLEDGEHOLDER
SHALL COOPERATE AND EXECUTE SUCH DOCUMENTS AS ARE REASONABLE SO AS TO PROVIDE
FOR THE SUBSTITUTION OF SUCH COLLATERAL AND, UPON SUCH SUBSTITUTION, REFERENCES
TO “SHARES” IN THIS SECURITY AGREEMENT SHALL INCLUDE THE SUBSTITUTED SHARES OF
CAPITAL STOCK OF PLEDGOR AS A RESULT THEREOF.


5.             OPTIONS AND RIGHTS.  IN THE EVENT THAT, DURING THE TERM OF THIS
PLEDGE, SUBSCRIPTION OPTIONS OR OTHER RIGHTS OR OPTIONS SHALL BE ISSUED IN
CONNECTION WITH THE PLEDGED SHARES, SUCH RIGHTS, OPTIONS AND OPTIONS SHALL BE
THE PROPERTY OF PLEDGOR AND, IF EXERCISED BY PLEDGOR, ALL NEW STOCK OR OTHER
SECURITIES SO ACQUIRED BY PLEDGOR AS IT RELATES TO THE PLEDGED SHARES THEN HELD
BY PLEDGEHOLDER SHALL BE IMMEDIATELY DELIVERED TO PLEDGEHOLDER, TO BE HELD UNDER
THE TERMS OF THIS SECURITY AGREEMENT IN THE SAME MANNER AS THE SHARES PLEDGED.


6.             DEFAULT.  PLEDGOR SHALL BE DEEMED TO BE IN DEFAULT OF THE NOTE
AND OF THIS SECURITY AGREEMENT IN THE EVENT:


(E)           PAYMENT OF PRINCIPAL OR INTEREST ON THE NOTE SHALL BE DELINQUENT
FOR A PERIOD OF 10 DAYS OR MORE; OR


(F)            PLEDGOR FAILS TO PERFORM ANY OF THE COVENANTS SET FORTH IN THE
OPTION OR CONTAINED IN THIS SECURITY AGREEMENT FOR A PERIOD OF 10 DAYS AFTER
WRITTEN NOTICE THEREOF FROM PLEDGEE.

In the case of an event of Default, as set forth above, Pledgee shall have the
right to accelerate payment of the Note upon notice to Pledgor, and Pledgee
shall thereafter be entitled to pursue its remedies under the [state] Commercial
Code.


7.             RELEASE OF COLLATERAL.  SUBJECT TO ANY APPLICABLE CONTRARY RULES
UNDER REGULATION G, THERE SHALL BE RELEASED FROM THIS PLEDGE A PORTION OF THE
PLEDGED SHARES HELD BY PLEDGEHOLDER HEREUNDER UPON PAYMENTS OF THE PRINCIPAL OF
THE NOTE.  THE NUMBER OF THE PLEDGED SHARES WHICH SHALL BE

 

-2-

--------------------------------------------------------------------------------


 


RELEASED SHALL BE THAT NUMBER OF FULL SHARES WHICH BEARS THE SAME PROPORTION TO
THE INITIAL NUMBER OF SHARES PLEDGED HEREUNDER AS THE PAYMENT OF PRINCIPAL BEARS
TO THE INITIAL FULL PRINCIPAL AMOUNT OF THE NOTE.


8.             WITHDRAWAL OR SUBSTITUTION OF COLLATERAL.  PLEDGOR SHALL NOT
SELL, WITHDRAW, PLEDGE, SUBSTITUTE OR OTHERWISE DISPOSE OF ALL OR ANY PART OF
THE COLLATERAL WITHOUT THE PRIOR WRITTEN CONSENT OF PLEDGEE.


9.             TERM.  THE WITHIN PLEDGE OF SHARES SHALL CONTINUE UNTIL THE
PAYMENT OF ALL INDEBTEDNESS SECURED HEREBY, AT WHICH TIME THE REMAINING PLEDGED
STOCK SHALL BE PROMPTLY DELIVERED TO PLEDGOR, SUBJECT TO THE PROVISIONS FOR
PRIOR RELEASE OF A PORTION OF THE COLLATERAL AS PROVIDED IN PARAGRAPH 7 ABOVE.


10.           INSOLVENCY.  PLEDGOR AGREES THAT IF A BANKRUPTCY OR INSOLVENCY
PROCEEDING IS INSTITUTED BY OR AGAINST IT, OR IF A RECEIVER IS APPOINTED FOR THE
PROPERTY OF PLEDGOR, OR IF PLEDGOR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, THE ENTIRE AMOUNT UNPAID ON THE NOTE SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, AND PLEDGEE MAY PROCEED AS PROVIDED IN THE CASE OF DEFAULT.


11.           PLEDGEHOLDER LIABILITY.  IN THE ABSENCE OF WILLFUL OR GROSS
NEGLIGENCE, PLEDGEHOLDER SHALL NOT BE LIABLE TO ANY PARTY FOR ANY OF HIS ACTS,
OR OMISSIONS TO ACT, AS PLEDGEHOLDER.


12.           INVALIDITY OF PARTICULAR PROVISIONS.  PLEDGOR AND PLEDGEE AGREE
THAT THE ENFORCEABILITY OR INVALIDITY OF ANY PROVISION OR PROVISIONS OF THIS
SECURITY AGREEMENT SHALL NOT RENDER ANY OTHER PROVISION OR PROVISIONS HEREIN
CONTAINED UNENFORCEABLE OR INVALID.


13.           SUCCESSORS OR ASSIGNS.  PLEDGOR AND PLEDGEE AGREE THAT ALL OF THE
TERMS OF THIS SECURITY AGREEMENT SHALL BE BINDING ON THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, AND THAT THE TERM “PLEDGOR” AND THE TERM “PLEDGEE” AS USED HEREIN
SHALL BE DEEMED TO INCLUDE, FOR ALL PURPOSES, THE RESPECTIVE DESIGNEES,
SUCCESSORS, ASSIGNS, HEIRS, EXECUTORS AND ADMINISTRATORS.


14.           GOVERNING LAW.  THIS SECURITY AGREEMENT SHALL BE INTERPRETED AND
GOVERNED UNDER THE INTERNAL SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES,
OF CALIFORNIA.

 

-3-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

“PLEDGOR”

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

“PLEDGEE” Abgenix, Inc.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

“PLEDGEHOLDER”

 

 

 

 

 

 

 

 

Secretary of

 

 

Abgenix, Inc.

 

-4-

--------------------------------------------------------------------------------


 

EXHIBIT C

NOTE

$_______________Fremont, California

______________, 19___

FOR VALUE RECEIVED, _______________ promises to pay to Abgenix, Inc., a Delaware
corporation (the “Company”), or order, the principal sum of
_______________________ ($_____________), together with interest on the unpaid
principal hereof from the date hereof at the rate of _______________ percent
(____%) per annum, compounded semiannually.

Principal and interest shall be due and payable on __________, 19___.   Payment
of principal and interest shall be made in lawful money of the United States of
America.

The undersigned may at any time prepay all or any portion of the principal or
interest owing hereunder.

This Note is subject to the terms of the Option, dated as of ________________. 
This Note is secured in part by a pledge of the Company’s Common Stock under the
terms of a Security Agreement of even date herewith and is subject to all the
provisions thereof.

The holder of this Note shall have full recourse against the undersigned, and
shall not be required to proceed against the collateral securing this Note in
the event of default.

In the event the undersigned shall cease to be an employee, director or
consultant of the Company for any reason, this Note shall, at the option of the
Company, be accelerated, and the whole unpaid balance on this Note of principal
and accrued interest shall be immediately due and payable.

Should any action be instituted for the collection of this Note, the reasonable
costs and attorneys’ fees therein of the holder shall be paid by the
undersigned.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-1-

--------------------------------------------------------------------------------


 

 

ABGENIX, INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of April 27, 2000)

NOTICE OF GRANT OF STOCK PURCHASE RIGHT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

[Grantee’s Name and Address]

You have been granted the right to purchase Common Stock of the Company, subject
to the Company’s Repurchase Option and your ongoing status as a Service Provider
(as described in the Plan and the attached Restricted Stock Purchase Agreement),
as follows:

 

 

 

 

Grant Number

 

 

 

 

 

 

Date of Grant

 

 

 

 

 

 

Price Per Share  $

 

 

 

 

 

 

Total Number of Shares Subject

to This Stock Purchase Right_____________________

 

 

 

 

 

Expiration Date:

 

 

YOU MUST EXERCISE THIS STOCK PURCHASE RIGHT BEFORE THE EXPIRATION DATE OR IT
WILL TERMINATE AND YOU WILL HAVE NO FURTHER RIGHT TO PURCHASE THE SHARES.  By
your signature and the signature of the Company’s representative below, you and
the Company agree that this Stock Purchase Right is granted under and governed
by the terms and conditions of the 1996 Incentive Stock Plan, as Amended and
Restated as of April 27, 2000, and the Restricted Stock Purchase Agreement,
attached hereto as Exhibit A-1, both of which are made a part of this document. 
You further agree to execute the attached Restricted Stock Purchase Agreement as
a condition to purchasing any shares under this Stock Purchase Right.

 

 

GRANTEE:

 

ABGENIX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

 

 

-1-

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ABGENIX, INC.

1996 INCENTIVE STOCK PLAN

(Amended and Restated as of April 27, 2000)

RESTRICTED STOCK PURCHASE AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Purchase Agreement.

WHEREAS the Purchaser named in the Notice of Grant, (the “Purchaser”) is an 
Service Provider, and the Purchaser’s continued participation is considered by
the Company to be important for the Company’s continued growth; and

WHEREAS in order to give the Purchaser an opportunity to acquire an equity
interest in the Company as an incentive for the Purchaser to participate in the
affairs of the Company, the Administrator has granted to the Purchaser a Stock
Purchase Right subject to the terms and conditions of the Plan and the Notice of
Grant, which are incorporated herein by reference, and pursuant to this
Restricted Stock Purchase Agreement (the “Agreement”).

NOW THEREFORE, the parties agree as follows:


1.             SALE OF STOCK.  THE COMPANY HEREBY AGREES TO SELL TO THE
PURCHASER AND THE PURCHASER HEREBY AGREES TO PURCHASE SHARES OF THE COMPANY’S
COMMON STOCK (THE “SHARES”), AT THE PER SHARE PURCHASE PRICE AND AS OTHERWISE
DESCRIBED IN THE NOTICE OF GRANT.


2.             PAYMENT OF PURCHASE PRICE.  THE PURCHASE PRICE FOR THE SHARES MAY
BE PAID BY DELIVERY TO THE COMPANY AT THE TIME OF EXECUTION OF THIS AGREEMENT OF
CASH, A CHECK, OR SOME COMBINATION THEREOF.


3.             REPURCHASE OPTION.


(G)           IN THE EVENT THE PURCHASER CEASES TO BE A SERVICE PROVIDER FOR ANY
OR NO REASON (INCLUDING DEATH OR DISABILITY) BEFORE ALL OF THE SHARES ARE
RELEASED FROM THE COMPANY’S REPURCHASE OPTION (SEE SECTION 4), THE COMPANY
SHALL, UPON THE DATE OF SUCH TERMINATION (AS REASONABLY FIXED AND DETERMINED BY
THE COMPANY) HAVE AN IRREVOCABLE, EXCLUSIVE OPTION (THE “REPURCHASE OPTION”) FOR
A PERIOD OF SIXTY (60) DAYS FROM SUCH DATE TO REPURCHASE UP TO THAT NUMBER OF
SHARES WHICH CONSTITUTE THE UNRELEASED SHARES (AS DEFINED IN SECTION 4) AT THE
ORIGINAL PURCHASE PRICE PER SHARE (THE “REPURCHASE PRICE”).  THE REPURCHASE
OPTION SHALL BE EXERCISED BY THE COMPANY BY DELIVERING WRITTEN NOTICE TO THE
PURCHASER OR THE PURCHASER’S EXECUTOR (WITH A COPY TO THE ESCROW HOLDER) AND, AT
THE COMPANY’S OPTION, (I) BY DELIVERING TO THE PURCHASER OR THE PURCHASER’S
EXECUTOR A CHECK IN THE

-1-

--------------------------------------------------------------------------------


 


AMOUNT OF THE AGGREGATE REPURCHASE PRICE, OR (II) BY CANCELLING AN AMOUNT OF THE
PURCHASER’S INDEBTEDNESS TO THE COMPANY EQUAL TO THE AGGREGATE REPURCHASE PRICE,
OR (III) BY A COMBINATION OF (I) AND (II) SO THAT THE COMBINED PAYMENT AND
CANCELLATION OF INDEBTEDNESS EQUALS THE AGGREGATE REPURCHASE PRICE.  UPON
DELIVERY OF SUCH NOTICE AND THE PAYMENT OF THE AGGREGATE REPURCHASE PRICE, THE
COMPANY SHALL BECOME THE LEGAL AND BENEFICIAL OWNER OF THE SHARES BEING
REPURCHASED AND ALL RIGHTS AND INTERESTS THEREIN OR RELATING THERETO, AND THE
COMPANY SHALL HAVE THE RIGHT TO RETAIN AND TRANSFER TO ITS OWN NAME THE NUMBER
OF SHARES BEING REPURCHASED BY THE COMPANY.


(H)           WHENEVER THE COMPANY SHALL HAVE THE RIGHT TO REPURCHASE SHARES
HEREUNDER, THE COMPANY MAY DESIGNATE AND ASSIGN ONE OR MORE EMPLOYEES, OFFICERS,
DIRECTORS OR STOCKHOLDERS OF THE COMPANY OR OTHER PERSONS OR ORGANIZATIONS TO
EXERCISE ALL OR A PART OF THE COMPANY’S PURCHASE RIGHTS UNDER THIS AGREEMENT AND
PURCHASE ALL OR A PART OF SUCH SHARES.  IF THE FAIR MARKET VALUE OF THE SHARES
TO BE REPURCHASED ON THE DATE OF SUCH DESIGNATION OR ASSIGNMENT (THE “REPURCHASE
FMV”) EXCEEDS THE AGGREGATE REPURCHASE PRICE OF SUCH SHARES, THEN EACH SUCH
DESIGNEE OR ASSIGNEE SHALL PAY THE COMPANY CASH EQUAL TO THE DIFFERENCE BETWEEN
THE REPURCHASE FMV AND THE AGGREGATE REPURCHASE PRICE OF SUCH SHARES.


4.             RELEASE OF SHARES FROM REPURCHASE OPTION.


(I)            _______________________  PERCENT (______%) OF THE SHARES SHALL BE
RELEASED FROM THE COMPANY’S REPURCHASE OPTION    [ONE YEAR] AFTER THE DATE OF
GRANT AND __________________ PERCENT (______%) OF THE SHARES [AT THE END OF EACH
MONTH THEREAFTER], PROVIDED THAT THE PURCHASER DOES NOT CEASE TO BE A SERVICE
PROVIDER PRIOR TO THE DATE OF ANY SUCH RELEASE.


(J)            ANY OF THE SHARES THAT HAVE NOT YET BEEN RELEASED FROM THE
REPURCHASE OPTION ARE REFERRED TO HEREIN AS “UNRELEASED SHARES.”


(K)           THE SHARES THAT HAVE BEEN RELEASED FROM THE REPURCHASE OPTION
SHALL BE DELIVERED TO THE PURCHASER AT THE PURCHASER’S REQUEST (SEE SECTION 6).


5.             RESTRICTION ON TRANSFER.  EXCEPT FOR THE ESCROW DESCRIBED IN
SECTION 6 OR THE TRANSFER OF THE SHARES TO THE COMPANY OR ITS ASSIGNEES
CONTEMPLATED BY THIS AGREEMENT, NONE OF THE SHARES OR ANY BENEFICIAL INTEREST
THEREIN SHALL BE TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF IN ANY WAY
UNTIL SUCH SHARES ARE RELEASED FROM THE COMPANY’S REPURCHASE OPTION IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, OTHER THAN BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION.


6.             ESCROW OF SHARES.


(L)            TO ENSURE THE AVAILABILITY FOR DELIVERY OF THE PURCHASER’S
UNRELEASED SHARES UPON REPURCHASE BY THE COMPANY PURSUANT TO THE REPURCHASE
OPTION, THE PURCHASER SHALL, UPON EXECUTION OF THIS AGREEMENT, DELIVER AND
DEPOSIT WITH AN ESCROW HOLDER DESIGNATED BY THE COMPANY (THE “ESCROW HOLDER”)
THE SHARE CERTIFICATES REPRESENTING THE UNRELEASED SHARES, TOGETHER WITH THE
STOCK ASSIGNMENT DULY ENDORSED IN BLANK, ATTACHED HERETO AS EXHIBIT A-2.  THE
UNRELEASED SHARES AND

-2-

--------------------------------------------------------------------------------


 


STOCK ASSIGNMENT SHALL BE HELD BY THE ESCROW HOLDER, PURSUANT TO THE JOINT
ESCROW INSTRUCTIONS OF THE COMPANY AND PURCHASER ATTACHED HERETO AS EXHIBIT A-3,
UNTIL SUCH TIME AS THE COMPANY’S REPURCHASE OPTION EXPIRES.  AS A FURTHER
CONDITION TO THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT, THE COMPANY MAY
REQUIRE THE SPOUSE OF PURCHASER, IF ANY, TO EXECUTE AND DELIVER TO THE COMPANY
THE CONSENT OF SPOUSE ATTACHED HERETO AS EXHIBIT A-4.


(M)          THE ESCROW HOLDER SHALL NOT BE LIABLE FOR ANY ACT IT MAY DO OR OMIT
TO DO WITH RESPECT TO HOLDING THE UNRELEASED SHARES IN ESCROW WHILE ACTING IN
GOOD FAITH AND IN THE EXERCISE OF ITS JUDGMENT.


(N)           IF THE COMPANY OR ANY ASSIGNEE EXERCISES THE REPURCHASE OPTION
HEREUNDER, THE ESCROW HOLDER, UPON RECEIPT OF WRITTEN NOTICE OF SUCH EXERCISE
FROM THE PROPOSED TRANSFEREE, SHALL TAKE ALL STEPS NECESSARY TO ACCOMPLISH SUCH
TRANSFER.


(O)           WHEN THE REPURCHASE OPTION HAS BEEN EXERCISED OR EXPIRES
UNEXERCISED OR A PORTION OF THE SHARES HAS BEEN RELEASED FROM THE REPURCHASE
OPTION, UPON REQUEST THE ESCROW HOLDER SHALL PROMPTLY CAUSE A NEW CERTIFICATE TO
BE ISSUED FOR THE RELEASED SHARES AND SHALL DELIVER THE CERTIFICATE TO THE
COMPANY OR THE PURCHASER, AS THE CASE MAY BE.


(P)           SUBJECT TO THE TERMS HEREOF, THE PURCHASER SHALL HAVE ALL THE
RIGHTS OF A STOCKHOLDER WITH RESPECT TO THE SHARES WHILE THEY ARE HELD IN
ESCROW, INCLUDING WITHOUT LIMITATION, THE RIGHT TO VOTE THE SHARES AND TO
RECEIVE ANY CASH DIVIDENDS DECLARED THEREON.  IF, FROM TIME TO TIME DURING THE
TERM OF THE REPURCHASE OPTION, THERE IS (I) ANY STOCK DIVIDEND, STOCK SPLIT OR
OTHER CHANGE IN THE SHARES, OR (II) ANY MERGER OR SALE OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OR OTHER ACQUISITION OF THE COMPANY, ANY AND ALL NEW,
SUBSTITUTED OR ADDITIONAL SECURITIES TO WHICH THE PURCHASER IS ENTITLED BY
REASON OF THE PURCHASER’S OWNERSHIP OF THE SHARES SHALL BE IMMEDIATELY SUBJECT
TO THIS ESCROW, DEPOSITED WITH THE ESCROW HOLDER AND INCLUDED THEREAFTER AS
“SHARES” FOR PURPOSES OF THIS AGREEMENT AND THE REPURCHASE OPTION.


7.             LEGENDS.  THE SHARE CERTIFICATE EVIDENCING THE SHARES, IF ANY, 
ISSUED HEREUNDER SHALL BE ENDORSED WITH THE FOLLOWING LEGEND (IN ADDITION TO ANY
LEGEND REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.


8.             ADJUSTMENT FOR STOCK SPLIT.  ALL REFERENCES TO THE NUMBER OF
SHARES AND THE PURCHASE PRICE OF THE SHARES IN THIS AGREEMENT SHALL BE
APPROPRIATELY ADJUSTED TO REFLECT ANY STOCK SPLIT, STOCK DIVIDEND OR OTHER
CHANGE IN THE SHARES WHICH MAY BE MADE BY THE COMPANY AFTER THE DATE OF THIS
AGREEMENT.

-3-

--------------------------------------------------------------------------------


 


9.             TAX CONSEQUENCES.  THE PURCHASER HAS REVIEWED WITH THE
PURCHASER’S OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THIS INVESTMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  THE PURCHASER IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS.  THE
PURCHASER UNDERSTANDS THAT THE PURCHASER (AND NOT THE COMPANY) SHALL BE
RESPONSIBLE FOR THE PURCHASER’S OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  THE PURCHASER UNDERSTANDS THAT
SECTION 83 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), TAXES
AS ORDINARY INCOME THE DIFFERENCE BETWEEN THE PURCHASE PRICE FOR THE SHARES AND
THE FAIR MARKET VALUE OF THE SHARES AS OF THE DATE ANY RESTRICTIONS ON THE
SHARES LAPSE.  IN THIS CONTEXT, “RESTRICTION” INCLUDES THE RIGHT OF THE COMPANY
TO BUY BACK THE SHARES PURSUANT TO THE REPURCHASE OPTION.  THE PURCHASER
UNDERSTANDS THAT THE PURCHASER MAY ELECT TO BE TAXED AT THE TIME THE SHARES ARE
PURCHASED RATHER THAN WHEN AND AS THE REPURCHASE OPTION EXPIRES BY FILING AN
ELECTION UNDER SECTION 83(B) OF THE CODE WITH THE IRS WITHIN 30 DAYS FROM THE
DATE OF PURCHASE.  THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT A-5
HERETO.

THE PURCHASER ACKNOWLEDGES THAT IT IS THE PURCHASER’S SOLE RESPONSIBILITY AND
NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), EVEN IF THE
PURCHASER REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
PURCHASER’S BEHALF.


10.           GENERAL PROVISIONS.


(Q)           THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS,
BUT NOT THE CHOICE OF LAW RULES OF CALIFORNIA.  THIS AGREEMENT, SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND THE NOTICE OF GRANT, REPRESENTS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE PURCHASE OF THE SHARES BY THE
PURCHASER.  SUBJECT TO SECTION 15(C) OF THE PLAN, IN THE EVENT OF A CONFLICT
BETWEEN THE TERMS AND CONDITIONS OF THE PLAN AND THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE TERMS AND CONDITIONS OF THE PLAN SHALL PREVAIL.  UNLESS
OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE PLAN SHALL HAVE THE SAME
DEFINED MEANINGS IN THIS AGREEMENT.


(R)            ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
BY EITHER THE COMPANY OR THE PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED PERSONALLY OR
DEPOSITED IN THE U.S. MAIL, FIRST CLASS WITH POSTAGE PREPAID, AND ADDRESSED TO
THE PARTIES AT THE ADDRESSES OF THE PARTIES SET FORTH AT THE END OF THIS
AGREEMENT OR SUCH OTHER ADDRESS AS A PARTY MAY REQUEST BY NOTIFYING THE OTHER IN
WRITING.

Any notice to the Escrow Holder shall be sent to the Company’s address with a
copy to the other party hereto.


(S)           THE RIGHTS OF THE COMPANY UNDER THIS AGREEMENT SHALL BE
TRANSFERABLE TO ANY ONE OR MORE PERSONS OR ENTITIES, AND ALL COVENANTS AND
AGREEMENTS HEREUNDER SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY THE
COMPANY’S SUCCESSORS AND ASSIGNS.  THE RIGHTS AND OBLIGATIONS OF THE PURCHASER
UNDER THIS AGREEMENT MAY ONLY BE ASSIGNED WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.

-4-

--------------------------------------------------------------------------------


 


(T)            EITHER PARTY’S FAILURE TO ENFORCE ANY PROVISION OF THIS AGREEMENT
SHALL NOT IN ANY WAY BE CONSTRUED AS A WAIVER OF ANY SUCH PROVISION, NOR PREVENT
THAT PARTY FROM THEREAFTER ENFORCING ANY OTHER PROVISION OF THIS AGREEMENT.  THE
RIGHTS GRANTED BOTH PARTIES HEREUNDER ARE CUMULATIVE AND SHALL NOT CONSTITUTE A
WAIVER OF EITHER PARTY’S RIGHT TO ASSERT ANY OTHER LEGAL REMEDY AVAILABLE TO IT.


(U)           THE PURCHASER AGREES UPON REQUEST TO EXECUTE ANY FURTHER DOCUMENTS
OR INSTRUMENTS NECESSARY OR DESIRABLE TO CARRY OUT THE PURPOSES OR INTENT OF
THIS AGREEMENT.


(V)           PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO SECTION 4 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS A SERVICE
PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
PURCHASING SHARES HEREUNDER).  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE WITH PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PURCHASER’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.

By Purchaser’s signature below, Purchaser represents that he or she is familiar
with the terms and provisions of the Plan, and hereby accepts this Agreement
subject to all of the terms and provisions thereof.  Purchaser has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Agreement.  Purchaser agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions arising under the Plan or this Agreement.  Purchaser further agrees to
notify the Company upon any change in the residence indicated in the Notice of
Grant.

 

 

DATED:

 

 

 

 

 

 

 

 

 

PURCHASER:

 

ABGENIX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

Title

 

-5-

--------------------------------------------------------------------------------


 

EXHIBIT A-2

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I, __________________________, hereby sell, assign and
transfer
unto                                                                                     
           (__________) shares of the Common Stock of Abgenix, Inc. standing in
my name of the books of said corporation represented by Certificate No. _____
herewith and do hereby irrevocably constitute and appoint
                                              to transfer the said stock on the
books of the within named corporation with full power of substitution in the
premises.

This Stock Assignment may be used only in accordance with the Restricted Stock
Purchase Agreement (the “Agreement”) between________________________ and the
undersigned dated ______________, 19__.

 

 

 

 

 

Dated:

 

19

 

 

 

 

 

Signature:

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise the
Repurchase Option, as set forth in the Agreement, without requiring additional
signatures on the part of the Purchaser.

 

-1-

--------------------------------------------------------------------------------


 

EXHIBIT A-3

JOINT ESCROW INSTRUCTIONS

, 19 

Corporate Secretary

Abgenix, Inc.

7601 Dumbarton Circle

Fremont, CA  94555

Dear:

As Escrow Agent for both Abgenix, Inc., a Delaware corporation (the “Company”),
and the undersigned purchaser of stock of the Company (the “Purchaser”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Purchase Agreement (“Agreement”)
between the Company and the undersigned, in accordance with the following
instructions:


1.             IN THE EVENT THE COMPANY AND/OR ANY ASSIGNEE OF THE COMPANY
(REFERRED TO COLLECTIVELY AS THE “COMPANY”) EXERCISES THE COMPANY’S REPURCHASE
OPTION SET FORTH IN THE AGREEMENT, THE COMPANY SHALL GIVE TO PURCHASER AND YOU A
WRITTEN NOTICE SPECIFYING THE NUMBER OF SHARES OF STOCK TO BE PURCHASED, THE
PURCHASE PRICE, AND THE TIME FOR A CLOSING HEREUNDER AT THE PRINCIPAL OFFICE OF
THE COMPANY.  PURCHASER AND THE COMPANY HEREBY IRREVOCABLY AUTHORIZE AND DIRECT
YOU TO CLOSE THE TRANSACTION CONTEMPLATED BY SUCH NOTICE IN ACCORDANCE WITH THE
TERMS OF SAID NOTICE.


2.             AT THE CLOSING, YOU ARE DIRECTED (A) TO DATE THE STOCK
ASSIGNMENTS NECESSARY FOR THE TRANSFER IN QUESTION, (B) TO FILL IN THE NUMBER OF
SHARES BEING TRANSFERRED, AND (C) TO DELIVER SAME, TOGETHER WITH THE CERTIFICATE
EVIDENCING THE SHARES OF STOCK TO BE TRANSFERRED, TO THE COMPANY OR ITS
ASSIGNEE, AGAINST THE SIMULTANEOUS DELIVERY TO YOU OF THE PURCHASE PRICE (BY
CASH, A CHECK, OR SOME COMBINATION THEREOF) FOR THE NUMBER OF SHARES OF STOCK
BEING PURCHASED PURSUANT TO THE EXERCISE OF THE COMPANY’S REPURCHASE OPTION.


3.             PURCHASER IRREVOCABLY AUTHORIZES THE COMPANY TO DEPOSIT WITH YOU
ANY CERTIFICATES EVIDENCING SHARES OF STOCK TO BE HELD BY YOU HEREUNDER AND ANY
ADDITIONS AND SUBSTITUTIONS TO SAID SHARES AS DEFINED IN THE AGREEMENT. 
PURCHASER DOES HEREBY IRREVOCABLY CONSTITUTE AND APPOINT YOU AS PURCHASER’S
ATTORNEY-IN-FACT AND AGENT FOR THE TERM OF THIS ESCROW TO EXECUTE WITH RESPECT
TO SUCH SECURITIES ALL DOCUMENTS NECESSARY OR APPROPRIATE TO MAKE SUCH
SECURITIES NEGOTIABLE AND TO COMPLETE ANY TRANSACTION HEREIN CONTEMPLATED,
INCLUDING BUT NOT LIMITED TO THE FILING WITH ANY APPLICABLE STATE BLUE SKY
AUTHORITY OF ANY REQUIRED APPLICATIONS FOR CONSENT TO, OR NOTICE OF TRANSFER OF,
THE SECURITIES. 

-1-

--------------------------------------------------------------------------------


 


SUBJECT TO THE PROVISIONS OF THIS PARAGRAPH 3, PURCHASER SHALL EXERCISE ALL
RIGHTS AND PRIVILEGES OF A STOCKHOLDER OF THE COMPANY WHILE THE STOCK IS HELD BY
YOU.


4.             UPON WRITTEN REQUEST OF THE PURCHASER, BUT NO MORE THAN ONCE PER
CALENDAR YEAR, UNLESS THE COMPANY’S REPURCHASE OPTION HAS BEEN EXERCISED, YOU
SHALL DELIVER TO PURCHASER A CERTIFICATE OR CERTIFICATES REPRESENTING SO MANY
SHARES OF STOCK AS ARE NOT THEN SUBJECT TO THE COMPANY’S REPURCHASE OPTION. 
WITHIN 90 DAYS AFTER PURCHASER CEASES TO BE A SERVICE PROVIDER, YOU SHALL
DELIVER TO PURCHASER A CERTIFICATE OR CERTIFICATES REPRESENTING THE AGGREGATE
NUMBER OF SHARES HELD OR ISSUED PURSUANT TO THE AGREEMENT AND NOT PURCHASED BY
THE COMPANY OR ITS ASSIGNEES PURSUANT TO EXERCISE OF THE COMPANY’S REPURCHASE
OPTION.


5.             IF AT THE TIME OF TERMINATION OF THIS ESCROW YOU SHOULD HAVE IN
YOUR POSSESSION ANY DOCUMENTS, SECURITIES, OR OTHER PROPERTY BELONGING TO
PURCHASER, YOU SHALL DELIVER ALL OF THE SAME TO PURCHASER AND SHALL BE
DISCHARGED OF ALL FURTHER OBLIGATIONS HEREUNDER.


6.             YOUR DUTIES HEREUNDER MAY BE ALTERED, AMENDED, MODIFIED OR
REVOKED ONLY BY A WRITING SIGNED BY ALL OF THE PARTIES HERETO.


7.             YOU SHALL BE OBLIGATED ONLY FOR THE PERFORMANCE OF SUCH DUTIES AS
ARE SPECIFICALLY SET FORTH HEREIN AND MAY RELY AND SHALL BE PROTECTED IN RELYING
OR REFRAINING FROM ACTING ON ANY INSTRUMENT REASONABLY BELIEVED BY YOU TO BE
GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES. 
YOU SHALL NOT BE PERSONALLY LIABLE FOR ANY ACT YOU MAY DO OR OMIT TO DO
HEREUNDER AS ESCROW AGENT OR AS ATTORNEY-IN-FACT FOR PURCHASER WHILE ACTING IN
GOOD FAITH, AND ANY ACT DONE OR OMITTED BY YOU PURSUANT TO THE ADVICE OF YOUR
OWN ATTORNEYS SHALL BE CONCLUSIVE EVIDENCE OF SUCH GOOD FAITH.


8.             YOU ARE HEREBY EXPRESSLY AUTHORIZED TO DISREGARD ANY AND ALL
WARNINGS GIVEN BY ANY OF THE PARTIES HERETO OR BY ANY OTHER PERSON OR
CORPORATION, EXCEPTING ONLY ORDERS OR PROCESS OF COURTS OF LAW, AND ARE HEREBY
EXPRESSLY AUTHORIZED TO COMPLY WITH AND OBEY ORDERS, JUDGMENTS OR DECREES OF ANY
COURT.  IN CASE YOU OBEY OR COMPLY WITH ANY SUCH ORDER, JUDGMENT OR DECREE, YOU
SHALL NOT BE LIABLE TO ANY OF THE PARTIES HERETO OR TO ANY OTHER PERSON, FIRM OR
CORPORATION BY REASON OF SUCH COMPLIANCE, NOTWITHSTANDING ANY SUCH ORDER,
JUDGMENT OR DECREE BEING SUBSEQUENTLY REVERSED, MODIFIED, ANNULLED, SET ASIDE,
VACATED OR FOUND TO HAVE BEEN ENTERED WITHOUT JURISDICTION.


9.             YOU SHALL NOT BE LIABLE IN ANY RESPECT ON ACCOUNT OF THE
IDENTITY, AUTHORITIES OR RIGHTS OF THE PARTIES EXECUTING OR DELIVERING OR
PURPORTING TO EXECUTE OR DELIVER THE AGREEMENT OR ANY DOCUMENTS OR PAPERS
DEPOSITED OR CALLED FOR HEREUNDER.


10.           YOU SHALL NOT BE LIABLE FOR THE OUTLAWING OF ANY RIGHTS UNDER THE
STATUTE OF LIMITATIONS WITH RESPECT TO THESE JOINT ESCROW INSTRUCTIONS OR ANY
DOCUMENTS DEPOSITED WITH YOU.


11.           YOU SHALL BE ENTITLED TO EMPLOY SUCH LEGAL COUNSEL AND OTHER
EXPERTS AS YOU MAY DEEM NECESSARY PROPERLY TO ADVISE YOU IN CONNECTION WITH YOUR
OBLIGATIONS HEREUNDER, MAY RELY UPON THE ADVICE OF SUCH COUNSEL, AND MAY PAY
SUCH COUNSEL REASONABLE COMPENSATION THEREFOR.

-2-

--------------------------------------------------------------------------------


 


12.           YOUR RESPONSIBILITIES AS ESCROW AGENT HEREUNDER SHALL TERMINATE IF
YOU SHALL CEASE TO BE AN OFFICER OR AGENT OF THE COMPANY OR IF YOU SHALL RESIGN
BY WRITTEN NOTICE TO EACH PARTY.  IN THE EVENT OF ANY SUCH TERMINATION, THE
COMPANY SHALL APPOINT A SUCCESSOR ESCROW AGENT.


13.           IF YOU REASONABLY REQUIRE OTHER OR FURTHER INSTRUMENTS IN
CONNECTION WITH THESE JOINT ESCROW INSTRUCTIONS OR OBLIGATIONS IN RESPECT
HERETO, THE NECESSARY PARTIES HERETO SHALL JOIN IN FURNISHING SUCH INSTRUMENTS.


14.           IT IS UNDERSTOOD AND AGREED THAT SHOULD ANY DISPUTE ARISE WITH
RESPECT TO THE DELIVERY AND/OR OWNERSHIP OR RIGHT OF POSSESSION OF THE
SECURITIES HELD BY YOU HEREUNDER, YOU ARE AUTHORIZED AND DIRECTED TO RETAIN IN
YOUR POSSESSION WITHOUT LIABILITY TO ANYONE ALL OR ANY PART OF SAID SECURITIES
UNTIL SUCH DISPUTES SHALL HAVE BEEN SETTLED EITHER BY MUTUAL WRITTEN AGREEMENT
OF THE PARTIES CONCERNED OR BY A FINAL ORDER, DECREE OR JUDGMENT OF A COURT OF
COMPETENT JURISDICTION AFTER THE TIME FOR APPEAL HAS EXPIRED AND NO APPEAL HAS
BEEN PERFECTED, BUT YOU SHALL BE UNDER NO DUTY WHATSOEVER TO INSTITUTE OR DEFEND
ANY SUCH PROCEEDINGS.


15.           ANY NOTICE REQUIRED OR PERMITTED HEREUNDER SHALL BE GIVEN IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR UPON
DEPOSIT IN THE UNITED STATES POST OFFICE, BY REGISTERED OR CERTIFIED MAIL WITH
POSTAGE AND FEES PREPAID, ADDRESSED TO EACH OF THE OTHER PARTIES THEREUNTO
ENTITLED AT THE FOLLOWING ADDRESSES OR AT SUCH OTHER ADDRESSES AS A PARTY MAY
DESIGNATE BY TEN DAYS’ ADVANCE WRITTEN NOTICE TO EACH OF THE OTHER PARTIES
HERETO.

COMPANY:

Abgenix, Inc.

7601 Dumbarton Circle

Fremont, CA  94555

PURCHASER:

ESCROW AGENT:

Corporate Secretary

Abgenix, Inc.

7601 Dumbarton Circle

Fremont, CA  94555


16.           BY SIGNING THESE JOINT ESCROW INSTRUCTIONS, YOU BECOME A PARTY
HERETO ONLY FOR THE PURPOSE OF SAID JOINT ESCROW INSTRUCTIONS; YOU DO NOT BECOME
A PARTY TO THE AGREEMENT.


17.           THIS INSTRUMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO, AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.

-3-

--------------------------------------------------------------------------------


 


18.           THESE JOINT ESCROW INSTRUCTIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL SUBSTANTIVE LAWS, BUT
NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.

Very truly yours,

ABGENIX, INC.

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

 

Corporate Secretary

 

 

 

-4-

--------------------------------------------------------------------------------


 

EXHIBIT A-4

CONSENT OF SPOUSE

I, ____________________, spouse of ___________________, have read and approve
the foregoing Restricted Stock Purchase Agreement (the “Agreement”).  In
consideration of the Company’s grant to my spouse of the right to purchase
shares of Abgenix, Inc., as set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

 

 

 

 

 

Dated:

 

, 19__

 

 

 

 

 

 

 

 

Signature of Spouse

 

 

-1-

--------------------------------------------------------------------------------


EXHIBIT A-5

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

1.             The name, address, taxpayer identification number and taxable
year of the undersigned are as follows:

NAME:
                                                                                        
TAXPAYER:                         SPOUSE:

ADDRESS:

IDENTIFICATION NO.:                                                             
TAXPAYER:                         SPOUSE:

TAXABLE YEAR:

2.             The property with respect to which the election is made is
described as follows:           shares (the “Shares”) of the Common Stock of
Abgenix, Inc. (the “Company”).

3.             The date on which the property was transferred is:              ,
19__.

4.             The property is subject to the following restrictions:

The Shares may be repurchased by the Company, or its assignee, upon certain
events. This right lapses with regard to a portion of the Shares based on the
continued performance of services by the taxpayer over time.

5.             The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:

$_______________.

6.             The amount (if any) paid for such property is:

$_______________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The

-1-

--------------------------------------------------------------------------------


 

transferee of such property is the person performing the services in connection
with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

 

 

 

 

 

Dated:

 

, 19__

 

 

 

 

 

 

 

 

Taxpayer

 

 

 

 

 

 

 

The undersigned spouse of taxpayer joins in this election.

 

 

 

 

 

Dated:

 

, 19__

 

 

 

 

 

 

 

 

Spouse of Taxpayer

 

 

-2-

--------------------------------------------------------------------------------

